Case 1:19-cv-11189-JSR Document 49 Filed 10/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ot x
ANTHONY CORTESE, individually and :
on behalf of others similarly
situated,
Plaintiff,
19-cv-11189 (JSR)
Vv.
ORDER
SKANSKA KOCH, INC. and SKANSKA USA
INC., :
Defendants. :
ee ee x

JED S. RAKOFF, U.S.D.d.

On October 21, 2020, the Court ordered non-party the Port
Authority of New York & New Jersey (the “Port Authority”) to show
cause why it should not be held in contempt for failure to comply
with a subpoena. The Order stated that “[i]f the Port Authority
complies with the subpoena or agrees to do so by a date certain
not later than Monday, November 2, 2020, then .. . unless

plaintiff requests otherwise, the order to show cause will be

discharged.” ECF No. 44. On October 26, the Port Authority
committed to produce responsive documents by November 2. ECF No.
Ay]. Plaintiff has not objected. Therefore, the order show cause

is discharged, without prejudice, and the October 28 hearing is

cancelled.
SO ORDERED.
Dated: | New York, NY tA hey/
7 7

 

October 27, 2020 JED S. RAKOFF, U.S.D.d.

 
